            Case 2:20-cv-00741-RFB-EJY Document 21 Filed 11/20/20 Page 1 of 3




 1   STEPHEN KEPPER, ESQ.
     Louisiana Bar No. 34618
 2   INTELLECTUAL PROPERTY CONSULTING, LLC
     400 Poydras Street, Suite 1400
 3   New Orleans, LA 70130
     Telephone:     (504) 322-7166
 4   Facsimile:     (504) 322-7184
     Email: skepper@iplawconsulting.com
 5   Admitted to Practice Pro Hac Vice

 6
     JASON M. WILEY, ESQ.
 7   Nevada Bar No. 9274
     E. DANIEL KIDD, ESQ.
 8   Nevada Bar No. 10106
     WILEY PETERSEN
 9   1050 Indigo Drive, Suite 200-B
     Las Vegas, Nevada 89145
10   Telephone:    (702) 910-3329
     Facsimile:    (702) 553-3467
11   Email: jwiley@wileypetersenlaw.com
            dkidd@wileypetersenlaw.com
12
     Attorneys for Plaintiff
13
                                   UNITED STATED DISTRICT COURT
14
                                           DISTRICT OF NEVADA
15
      ESCOBAR INC.,                                    Case No.: 2:20-cv-00741-RFB-EJY
16
                               Plaintiff               STIPULATION AND ORDER TO
17                                                     EXTEND THE TIME TO FILE
      v.                                               PLAINTIFF’S RESPONSE TO
18                                                     DEFENDANT DANIEL D. REITBERG’S
      DANIEL D. REITBERG,                              MOTION TO DISMISS [ECF NO. 18]
19
                               Defendant               [FIRST REQUEST]
20

21

22           IT IS HEREBY STIPULATED AND AGREED pursuant to LR IA 6-1(c), by and between

23   Plaintiff ESCOBAR, INC. and Defendant DANIEL D. REITBERG, through their respective
                                                Page 1 of 3
24
            Case 2:20-cv-00741-RFB-EJY Document 21 Filed 11/20/20 Page 2 of 3




 1   counsel, to extend the time for Plaintiff to file a response to Defendant Daniel D. Reitberg’s Motion

 2   to Dismiss [ECF No. 18] filed on November 13, 2020.

 3          The parties respectfully request the Court enter an order providing for Plaintiff’s response

 4   to the motion to be filed on or before December 11, 2020.

 5          IT IS SO STIPULATED.

 6

 7   WILEY PETERSEN                                        ISSO & ASSOCIATES LAW FIRM

 8

 9   /s/ Jason M. Wiley                                    /s/ Brandon C. Verde
     JASON M. WILEY, ESQ.                                  PETER ISSO, ESQ.
10   Nevada Bar No. 9274                                   Nevada Bar No. 14721
     E. DANIEL KIDD, ESQ.                                  BRANDON C. VERDE, ESQ., LL.M,
11   Nevada Bar No. 10106                                  Nevada Bar No. 14638
     1050 Indigo Drive, Suite 200-B                        8275 S. Eastern Avenue, Unit 200
12   Las Vegas, Nevada 89145                               Las Vegas, Nevada 89123
     Telephone: 702.910.3329                               Telephone: 702.756.1582
13
     Attorneys for Plaintiff                               Attorneys for Defendant
14

15

16
                                                           IT IS SO ORDERED:
17                                                         IT IS SO ORDERED:

18
                                                         __________________________
                                                         RICHARD F. BOULWARE, II
19
                                                         United States District Judge
                                                          UNITED STATES DISTRICT JUDGE
20

21

22

23
                                                  Page 2 of 3
24
           Case 2:20-cv-00741-RFB-EJY Document 21 Filed 11/20/20 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE

 2          Pursuant to Fed.R.Civ.P. 5, LR IC 4-I, and LR 5-1, I hereby certify that on the ___ day of

 3   April 2020, I electronically filed a STIPULATION AND ORDER TO EXTEND THE TIME

 4   TO FILE PLAINTIFF’S RESPONSE TO DEFENDANT DANIEL D. REITBERG’S

 5   MOTION TO DISMISS [ECF NO. 18] [FIRST REQUEST] with the Clerk of Court using the

 6   CM/ECF system which will send notification of such filing to the following:

 7

 8
                                                         /s/ Chastity Dugenia
                                                         An Employee of Wiley Petersen
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                Page 3 of 3
24
